DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendment filed on January 4, 2022.
	Claims 8-9 and 18-20 have been amended.
	Claims 1-7 and 12-17 are canceled.
	No new claims have been added.
	The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 4, 2022 have been fully considered but are not persuasive. Applicant argues that even if HANCOCK’s CPU could be added to RAINDEL, the structures of the amended limitations would be missing from the combination.
The Examiner respectfully disagrees. HANCOCK [0013] teaches a graphic generator provides an image input to a GPU, where FIG. 1 illustrates graphic generator 22 including main memory 36 (i.e. second memory). HANCOCK [0034] further teaches CPU 34 (analogous to CPU of a host computer) provides drawing commands to GPU 26, where a drawing command may instruct GPU 26 to draw a line based on coordinate data stored, beginning at a specific starting address, in main memory 36, and GPU 26 then executes the commands by accessing main memory 36 beginning at the specific address. RAINDEL [0046] & [0063] teach HCA accessing/transferring data to/from GPU 
Similar teachings and rationale apply to claims 8-9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the claim recites the limitation “the another device” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner construes the limitation to mean “the another memory device.”
Regarding claims 19-20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RAINDEL (Pub No.: US 2015/0347349 A1), hereafter RAINDEL, in view of HANCOCK (Pub. No.: US 2004/0233230 A1), hereafter HANCOCK.
Regarding claim 18, RAINDEL teaches: 
A memory system, comprising: a memory device connectable to another memory device; a first memory internal to the memory device and having a first specific address space, the first memory being volatile (see RAINDEL FIG. 1 #44A GPU1 (i.e. memory device) having GPU memory 60 (i.e. first memory internal to the memory device) and SSD 48 (i.e. another memory device), where [0037] teaches memory 60 comprising a volatile memory such as RAM; FIG. 2A illustrates GPU memory space (i.e. first specific address space));
a host computer external to the memory device and the another device, connected to the memory device
a second memory having a second specific address space, the first specific address space corresponding to the second specific address space (see RAINDEL FIG. 1 #52 HCA (i.e. second memory), where each device #44A GPU1, #48 SSD, and #52 HCA can initiate a data transfer; FIG. 2A illustrates HCA virtual address space (i.e. second specific address space), which corresponds to GPU memory space; see also [0040], [0052], [0063], and [0077]; see FIG. 1, where HCA 52 is a separate device from GPU1 44A and SSD 48);
a memory controller internal to the memory device, and a transfer circuitry internal to the memory device
wherein the memory controller is configured to: acquire command information […], the command information containing first address information indicating a first memory area from or to which data is read or written during data transfer (see RAINDEL FIG. 1 CPU 32, which is external to GPU1 (i.e. memory device) and SSD (i.e. another memory device); [0063] teaches when HCA initiates a direct data transfer to or from GPU memory (i.e. first memory) with reference to a virtual address that belongs to the HCA virtual address space 108 (i.e. first address information indicating a first memory area) including V_REGION1, such as address VA1, the HCA translates VA1 to respective physical address PA1, where initiating a direct data transfer includes performing a read or a write (see e.g. [0025], [0042], [0081], [0092]) with reference to a virtual address, which is seen as a command information),
while referring information, determine whether the first memory area belongs to the second specific address space in the second memory, the information indicating the second specific address space being stored in the memory device, and convert the first address information into second address information indicating a second memory area belonging to the first specific address space in the volatile memory, when the first memory area belongs to the second specific address space (RAINDEL FIG. 2A illustrates HCA 52 communicating with GPU1 44A over PCIe bus, where E_REGION1 in the GPU memory space (i.e. first specific address space) is mapped to PCIe address space BAR1 and HCA virtual address space 
the transfer circuitry is configured to: access the second memory area in the first memory, directly transfer data between the memory device and the another memory device excluding the host computer as a subject to data transfer according to the second address information, when the first memory area belongs to the second specific address space (see RAINDEL FIG. 1 & 2A above; [0077] also teaches transferring data between the GPU and the SSD controller by accessing respective addresses in the PCI BAR and translating the PCIe addresses to virtual addresses, where transferring data between the GPU and the SSD controller does not involve CPU 32 (i.e. excluding the host computer as a subject to data transfer), and [0063] also teaches the HCA initiates a direct data transfer to or from the GPU; see also HCA virtual address space V_REGION1 (i.e. a specific address space in the external memory), where a read or a write is performed (see e.g. [0025], [0042], [0081], [0092]) with reference to a virtual address (i.e. transfer the data according to the 
data transfer among the memory device, the another memory device, and the […] second memory according to the first address information, when the first memory area belongs to the second memory […] and does not belong to the second specific address space (see RAINDEL FIG. 1, [0030], and [0032] for multiple devices communicating via PCIe, which includes GPU1 (i.e. memory device), SSD 48 (i.e. another memory device), and HCA 52 (i.e. second memory), where RAINDEL FIG. 2A illustrates VA2 is in the INVALID1 range of HCA virtual address space 108 (i.e. first memory area), which is not mapped to BAR1 (i.e. does not belong to the specific external address space (BAR1)), and [0066] teaches the CPU remaps BAR1 to E_REGION3 in the GPU address space including MA2 and to V_REGION3 in the HCA address space (i.e. external memory); [0068] teaches after re-mapping BAR1, when accessing address MA2, HCA translates VA2 (i.e. first address information) to PA2 and the GPU translates PA2 to MA2; [0072] teaches 
RAINDEL does not appear to explicitly teach a host computer […] including a second memory; acquire command information which is generated by a central processing unit (CPU) of the host computer; data transfer among the memory device, the another memory device, and the host computer, the second memory in the host computer, the host computer initiates data transfer among the memory device, the another memory device, and the host computer by generating the command information for the data transfer, the first memory area belonging to the second memory of the host computer is used as a main memory area, and the second memory area belonging to the first memory of the memory device and a memory area of the another memory device are used as a secondary memory area of the main memory area of the host computer.
However, RAINDEL in view of HANCOCK teaches a host computer […] including a second memory (HANCOCK [0013] teaches a graphic generator provides an image input to a GPU, where FIG. 1 illustrates graphic generator 22 including main memory 36 (i.e. second memory));
acquire command information which is generated by a central processing unit (CPU) of the host computer (HANCOCK [0034] teaches CPU 34 (analogous to CPU of a host computer) provides drawing commands to 
data transfer among the memory device, the another memory device, and the host computer (see RAINDEL FIG. 1, [0030], and [0032] for multiple devices communicating via PCIe, which includes GPU1 (i.e. memory device), SSD 48 (i.e. another memory device), and HCA 52 (i.e. second memory), where HANCOCK FIG. 1 illustrates graphic generator 22 including main memory 36 (i.e. host computer including second memory)),
the second memory in the host computer (see HANCOCK FIG. 1 above),
the host computer initiates data transfer among the memory device, the another memory device, and the host computer by generating the command information for the data transfer
the first memory area belonging to the second memory of the host computer is used as a main memory area (see RAINDEL [0063] above for transferring data with reference to a virtual address that belongs to the HCA virtual address space 108 (i.e. first memory area) in HCA 52 (i.e. second memory), where HANCOCK [0034-0035] teach CPU 34 executing a procedure stored in main memory 36),
the second memory area belonging to the first memory of the memory device and a memory area of the another memory device are used as a secondary memory area of the main memory area of the host computer (see HANCOCK [0034-0035] for CPU 34 communicating with the GPU, where RAINDEL [0046] & [0063] teach HCA accessing/transferring data to/from GPU memory (i.e. first memory of the memory device), and RAINDEL [0025], [0042], and [0048] teach HCA reading data from SSD (i.e. another memory device), where in the combination, HANCOCK’s CPU 34 accesses data in GPU memory and SSD).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of RAINDEL and HANCOCK before them, to modify RAINDEL’s data transfer system performing data transfers between memory devices based on commands provided by the CPU as taught by HANCOCK. Using the known technique of the CPU providing commands to access certain memory devices to provide the predictable result of the GPU accessing memory devices based on the commands provided by the CPU in 
Regarding claim 20, RAINDEL in view of HANCOCK teaches the elements of claim 18 as outlined above. RAINDEL in view of HANCOCK also teaches: 
wherein: the second memory is a main memory of the host computer (see HANCOCK FIG. 1 illustrating CPU 34 and main memory 36). 
The same motivation that was utilized for combining RAINDEL and HANCOCK as set forth in claim 18 is equally applicable to claim 20. 

Claims 8-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RAINDEL in view of HANCOCK and DEGUCHI (Pub. No.: US 2008/0126905 A1), hereafter DEGUCHI.
Regarding claim 8, RAINDEL teaches:
A memory device connectable to another memory device, and comprising a memory controller, a volatile memory, and a transfer circuitry (see RAINDEL FIG. 1 GPU1 44A (i.e. a/first memory device), SSD 48 (i.e. another/second memory device), and HCA 52, where each device can initiate a data transfer; see also [0040], [0052], and [0063]; [0028] teaches the GPU, which is a PCIe device, manages the direct access to its local memory, where the device allocates a memory buffer to be accessed and maps the buffer addresses to respective addresses of the PCI BAR, and 
wherein the memory controller is configured to: acquire command information for data transfer, the host computer being external to the memory device and the another memory device […], the command information containing first address information indicating a first memory area from or to which data is read or written during the data transfer, the command information indicating details of operations performed during the data transfer (see RAINDEL FIG. 1 CPU 32, which is external to GPU1 (i.e. memory device) and SSD (i.e. another memory device); [0063] teaches HCA (host channel adapter) initiates a direct data transfer to or from GPU memory (i.e. first memory) with reference to a virtual address that belongs to the HCA virtual address space 108 (i.e. first address information indicating a first memory area) including V_REGION1, such as address VA1, the HCA translates VA1 to respective physical address PA1, where initiating a direct data transfer includes performing a read or a write (see e.g. [0025], [0042], [0081], [0092]) with reference to a virtual address, which is seen as a command information; the address for the direct data 
while referring information, determine whether the first memory area belongs to a specific external address space which represents a specific address space in the external memory; the information indicating the specific external address space being stored in the memory device, and convert the first address information of the acquired command information into second address information indicating a second memory area belonging to a specific internal address space which represents a specific address space in the volatile memory, when the first memory area belongs to the specific external address space (RAINDEL FIG. 2A illustrates HCA 52 communicating with GPU1 44A over PCIe bus, where E_REGION1 in the GPU memory space (i.e. specific address space in the first memory device) is mapped to PCIe address space BAR1 (i.e. specific external address space) and HCA virtual address space V_REGION1 (i.e. a specific address space in an external memory), where E_REGION1 and BAR1 are seen as indicating V_REGION1, where [0061] teaches HCA translates (i.e. converts) between addresses in V_REGION1 and physical addresses in BAR1 (i.e. translation is only done when address falls in the range of V_REGION1); [0061] also teaches VA1 (in external memory) corresponds to PA1, which corresponds to MA1 (in first memory device); FIG. 1 illustrates GPU1 having GPU memory 60, where [0037] teaches 
the specific external address space being only a part of a memory area of the external memory (see RAINDEL FIG. 2A, where V_REGION1 is only a portion of the HCA virtual address space);
the transfer circuitry is configured to transfer the data among the memory device, the another memory device, and the […] external memory according to the command information […] (see RAINDEL FIG. 1 & 2A above; [0077] also teaches the GPU issuing a command for the SSD controller to directly read the GPU memory buffer, and [0063] also teaches the HCA initiates a direct data transfer to or from the GPU; see also HCA virtual address space V_REGION1 (i.e. a specific address space in the external memory), where a read or a write is performed (see e.g. [0025], [0042], [0081], [0092]) with reference to a virtual address (i.e. transfer the data according to the command information); [0063], [0070], and [0072] also teach the HCA initiates a direct data transfer to or from GPU memory 60, where [0046-0047] teach direct data transfer between PCIe devices can be performed using RDMA over PCIe, i.e. for the HCA to perform RDMA, the data transfer occurs using a source address (i.e. memory) to a destination address (i.e. memory); for data to be transferred to the HCA or from the HCA using RDMA, the HCA inherently has memory to receive/send the data being transferred; [0054] teaches the various PCIe 
when the first memory area belongs to the specific external address space, the transfer circuitry directly transfers data between the memory device and the another memory device excluding the host computer as a subject to data transfer according to the second address information indicating the second memory area belonging to the specific internal address space (see RAINDEL FIG. 1 & 2A and [0077] above for transferring data between the GPU and the SSD controller by accessing respective addresses in the PCI BAR and translating the PCIe addresses to virtual addresses, where transferring data between the GPU and the SSD controller does not involve CPU 32 (i.e. excluding the host computer as a subject to data transfer)),
when the first memory area belongs to the external memory […] and does not belong to the specific external address space, the transfer circuitry transfers data among the memory device, the another memory device, and the […]  external memory according to the first address information indicating the first memory area (RAINDEL FIG. 2A illustrates VA2 is in the INVALID1 range of HCA virtual address space 108 (i.e. first memory area), which is not mapped to BAR1 (i.e. does not belong to the specific external address space (BAR1)), and [0066] teaches the CPU remaps BAR1 to E_REGION3 in the GPU address space including MA2 and to V_REGION3 in the HCA address space (i.e. external memory); [0068] 
RAINDEL does not appear to explicitly teach the host computer […] including an external memory, the command information generated by a central processing unit (CPU) of a host computer, the command information containing either the first address information or the second address information, transfer the data among the memory device, the another memory device, and the host computer, the external memory in the host computer, data transfer among the memory device, the another memory device, and the host computer, the host computer initiates data transfer among the memory device, the another memory device, and the host computer by generating the command information, the first memory area belonging to the external memory of the host computer is used as a main memory area, and the second memory area belonging to the volatile memory of the memory device and a memory area of the another memory device are used as a secondary memory area of the main memory area of the host computer. 
However, RAINDEL in view of HANCOCK teaches the host computer […] including an external memory (HANCOCK [0013] teaches a graphic 
the command information generated by a central processing unit (CPU) of a host computer (HANCOCK [0034] teaches CPU 34 (analogous to CPU of a host computer) provides drawing commands to GPU 26, where a drawing command may instruct GPU 26 to draw a line based on coordinate data stored, beginning at a specific starting address, in main memory 36 (see FIG. 1), and GPU 26 then executes the commands by accessing main memory 36 beginning at the specific address (i.e. command information generated by a CPU of a host computer)),
transfer the data among the memory device, the another memory device, and the host computer (see RAINDEL FIG. 1, [0030], and [0032] for multiple devices communicating via PCIe, which includes GPU1 (i.e. memory device), SSD 48 (i.e. another memory device), and HCA 52 (i.e. external memory), where HANCOCK FIG. 1 illustrates graphic generator 22 including main memory 36 (i.e. host computer including external memory)),
the external memory in the host computer (see HANCOCK FIG. 1 above),
the host computer initiates data transfer among the memory device, the another memory device, and the host computer by generating the command information (see RAINDEL FIG. 1, [0030], and [0032] for multiple devices communicating via PCIe, which includes GPU1 (i.e. memory device), SSD 48 (i.e. another memory device), and HCA 52 (i.e. 
the first memory area belonging to the external memory of the host computer is used as a main memory area (see RAINDEL [0063] above for transferring data with reference to a virtual address that belongs to the HCA virtual address space 108 (i.e. first memory area) in HCA 52 (i.e. external memory), where HANCOCK [0034-0035] teach CPU 34 executing a procedure stored in main memory 36),
the second memory area belonging to the volatile memory of the memory device and a memory area of the another memory device are used as a secondary memory area of the main memory area of the host computer (see HANCOCK [0034-0035] for CPU 34 communicating with the GPU, where RAINDEL [0046] & [0063] teach HCA accessing/transferring data to/from GPU memory (i.e. first memory of the memory device), and RAINDEL [0025], [0042], and [0048] teach HCA reading data from SSD (i.e. another memory device), where in the combination, HANCOCK’s CPU 34 accesses data in GPU memory and SSD).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of RAINDEL and HANCOCK before them, to modify RAINDEL’s 
RAINDEL in view of HANCOCK does not appear to explicitly teach the command information containing either the first address information or the second address information.
However, RAINDEL in view of HANCOCK and DEGUCHI teaches the limitation (DEGUCHI [0143] teaches when the determining unit determines that the access request address is not included in a particular address range (i.e. first address information indicating a first memory area not belonging to the specific external address space), the address converting unit sends the memory address to the memory without converting the access request address).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of RAINDEL, HANCOCK, and DEGUCHI before them, to implement sending the memory address without converting based on a 
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. RAINDEL in view of HANCOCK and DEGUCHI also teaches A data transfer system comprising: a controller external to both the first memory device and the second memory device and including a central processing unit (CPU) (see RAINDEL FIG. 1 #32).
Regarding claim 10, RAINDEL in view of HANCOCK and DEGUCHI teaches the elements of claim 9 as outlined above. RAINDEL in view of HANCOCK and DEGUCHI also teaches wherein the first memory device is used as a memory device for reading, and the second memory device is used as a memory device for writing (RAINDEL [0077] teaches reading from the GPU memory; [0079] teaches performing a DMA write operation to the SSD; see also [0092]).
Regarding claim 11, RAINDEL in view of HANCOCK and DEGUCHI teaches the elements of claim 9 as outlined above. RAINDEL in view of HANCOCK and DEGUCHI also teaches wherein the first memory device is used as a memory device for writing, and the second memory device is used as a memory device for reading (RAINDEL [0050] teaches performing direct data transfers between GPU1 and GPU2; [0025] teaches reading data from the SSD; see also [0042]).
Regarding claim 19, RAINDEL in view of HANCOCK teaches the elements of claim 18 as outlined above. RAINDEL in view of HANCOCK does not appear to explicitly teach:
wherein when the first memory area does not belong to the second specific address space, the transfer circuitry accesses the second memory in the host computer using the first address information. 
However, DEGUCHI teaches the limitation (DEGUCHI [0143] teaches when the determining unit determines that the access request address is not included in a particular address range, the address converting unit sends the memory address to the memory without converting the access request address, where HANCOCK FIG. 1 illustrates graphic generator 22 including main memory 36).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of RAINDEL, HANCOCK, and DEGUCHI before them, to implement sending the memory address without converting based on a particular address as taught by DEGUCHI in RAINDEL and HANCOCK’s data transfer system that performs address translation for specific address ranges. One would have been motivated to make such a combination to reduce the required memory capacity for storing the data and the error correcting codes as taught by DEGUCHI ([0012-0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Thursday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138